
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1419
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. Driehaus
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Celebrating the 100th anniversary of the
		  Ohio Fire Chiefs’ Association and commending the Association on its century of
		  service to the State of Ohio.
	
	
		Whereas the Ohio Fire Chiefs' Association was established
			 in 1910 in order to “provide an opportunity to discuss and study methods to
			 apply in the endeavor to reduce to a minimum Ohio's loss of life and property
			 through destruction by fire, and also to establish a medium through which there
			 can be an interchange of ideas, practice and experience dealing with matters of
			 general interest for the betterment of the service”;
		Whereas the Ohio Fire Chiefs' Association is a statewide
			 organization supporting the interests of Ohio's fire chief officers, and
			 through the work of its dedicated Board of Directors, committee volunteers, and
			 professional staff, the Ohio Fire Chiefs' Association continually focuses on
			 being the premier fire and emergency services organization in the State of
			 Ohio;
		Whereas Assistant Chief Jack Welsh served as the first
			 President of the Ohio Fire Chiefs' Association in 1910;
		Whereas Chief Clifford Mason presides as the current Ohio
			 Fire Chiefs' Association President;
		Whereas the Ohio Fire Chiefs' Association has advocated
			 for a comprehensive fire code that protects Ohio’s communities and residents,
			 as well as on-going education for emergency medical responders and
			 firefighters, an education designed to prepare current fire department leaders
			 to address today's issues while training tomorrow's leaders to step
			 forward;
		Whereas the Ohio Fire Chiefs' Association has taken a
			 leading role in the fire service not only in Homeland Security efforts for the
			 great State of Ohio, but also in organizing assistance in response to
			 out-of-State emergencies;
		Whereas the Cincinnati Fire Department was organized in
			 1853 and is the Nation’s oldest fully paid professional fire department, and
			 has provided the pattern for fire departments across the State of Ohio and the
			 Nation;
		Whereas the 100th anniversary celebration of the Ohio Fire
			 Chiefs' Association will be held July 17, 2010, through July 21, 2010, in
			 Sandusky, Ohio; and
		Whereas firefighters valiantly and heroically risk their
			 lives and throw themselves into harm’s way for the safety and public protection
			 of civilians across the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the 100th anniversary of the
			 Ohio Fire Chiefs' Association; and
			(2)commends the Ohio Fire Chiefs' Association
			 on its century of service to the State of Ohio.
			
